DETAILED ACTION
This correspondence is in response to the communications received February 28, 2022.  Claims 1 and 11-14 are pending.  Claims 2-10 and 15-20 have been withdrawn from examination, see details in the restriction / election section below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Applicant has elected Group II and Species IX, which are directed to claims 1 and 11-14 as specified by the Applicant in the response dated February 28, 2022.  Claims 2-10 and 15-20 have now been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I claims and Species claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation in claim 1, “the element portion including a semiconductor layer directly formed on the graphene layer, which takes over crystal information relating to the substrate portion when the semiconductor layer is formed on the substrate portion without intermediation of the graphene layer”, renders the claims indefinite.  It is unclear what the metes and bounds are with regard to:
1.) [the element portion including a semiconductor layer…] “which takes over crystal information relating to the substrate portion”,
2.) [is formed on the substrate portion…] without intermediation of the graphene layer.
Essentially, this recitation is wholly unclear and does not convey a concrete concept that can be understood for a practical understanding of the limitation.  An inspection of the specification only yields statements that are verbatim to this recitation, thus not providing further meaningful context or detail to be able to understand this unclear recitation.  Seemingly, the limitation is referring to some aspects of the crystal lattice of the “substrate portion” and the “element portion including a semiconductor layer” with some sort of relationship that is imparted takes over the crystal information relating to the substrate portion”, (italicized emphasis added) mean that the element portion itself is without any crystal lattice input from the substrate due to the intermediate graphene layer?  Or, does this mean that the crystal lattice information is passed on in some way from the substrate through the graphene to the element portion?  The language of “takes over” does not have the same meaning as the specification stating on page 7, last paragraph, “the thickness of the graphene layer is substantially as thin as one atomic layer, and hence the element portion is crystal-grown under a lattice matching state with the uppermost surface of the substrate portion”.  Inclusion of this language into the claim would overcome the indefiniteness rejection.  For purposes of examination, the presence of a “graphene layer is substantially as thin as one atomic layer” would suffice to transmit the “crystal lattice information” as claimed.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    549
    901
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    552
    617
    media_image2.png
    Greyscale

Regarding claim 1, the Applicant discloses in Figs. 23 and 32, a manufacturing method for a semiconductor element, comprising: 

forming a graphene layer (3) on a substrate portion formed of a semiconductor (11); 

forming an element portion (12) on the graphene layer (3), 

the element portion (12) including a semiconductor layer (page 18, second to last paragraph, AlGaAs quoted as the semiconductor material used for layer 31) directly formed on the graphene layer (31 directly formed on 3), which takes over crystal information relating to the substrate portion when the semiconductor layer is formed on the substrate portion without intermediation of the graphene layer (see notes in 112 rejection); and 

performing cutting-off between the substrate portion and the element portion at the graphene layer (see Fig. 32, step A3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ogihara et al. (US 2010/0320445) in view of Bayram et al. (US 2014/0217356).


    PNG
    media_image3.png
    598
    554
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    476
    582
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    429
    564
    media_image5.png
    Greyscale

Regarding claim 1, the prior art of Ogihara discloses in Fig. 2, 3, 8B, a manufacturing method for a semiconductor element, comprising: 

forming a graphene layer (110, 0055, 0079, “graphene layer 110”) on a substrate portion (101) formed of a semiconductor (101, ¶ 0079, “SiC substrate 101”, where silicon carbide is a semiconductor material); 

forming an element portion (114) on the graphene layer (114 formed on 110), 

the element portion (114) including a semiconductor layer (¶ 0079, “nitride semiconductor substrate 114”) directly formed on the graphene layer (114 is formed directly on 110), 
performing cutting-off between the substrate portion and the element portion at the graphene layer (the film 114 is removed from 101, by 110 allowing for the splitting of 114 from 

Ogihara does not disclose,
[the element portion…] which takes over crystal information relating to the substrate portion when the semiconductor layer is formed on the substrate portion without intermediation of the graphene layer.  As can be seen in the analysis of this limitation in the 112 indefiniteness rejection, the claim language is unclear, however from Examiner’s understanding from the specification, page 7, last paragraph, “the thickness of the graphene layer is substantially as thin as one atomic layer, and hence the element portion is crystal-grown under a lattice matching state with the uppermost surface of the substrate portion”.  

    PNG
    media_image6.png
    411
    326
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    436
    378
    media_image7.png
    Greyscale

Bayram discloses in Figs. 1 and 2, provided above, in a similar arrangement, wherein the graphene layer is a monolayer (the spreading layer is disclosed to be potentially a monolayer, ¶ 0014, “A method for wafer transfer to form a light emitting diode includes forming a spreading layer, including one to five monolayers of graphene, on a single crystalline SiC substrate”, and ¶ 0050, 0054, 0057 discusses the advantages to using the graphene intermediate layer).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“[the element portion…] which takes over crystal information relating to the substrate portion when the semiconductor layer is formed on the substrate portion without intermediation of the graphene layer”,

in the invention or system of Ogihara as taught by Bayram, for the purpose of making the cleaving process easier since graphene lacks strength in the z-direction.

With regard to the monolayer of graphene providing the crystal information transfer, it has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  Further the stack of semiconductor substrate, monolayer of graphene and a semiconductor layer formed thereon, the crystal information transfer would be obvious because the products are identical as claimed.  In support of Examiner’s position, Examiner notes that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.


Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  When utilizing graphene to provide a means for lift-off methods for the formation of III-V material layers and devices on a substrate, the prior art does not disclose 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDUARDO A RODELA/Primary Examiner, Art Unit 2893